Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Claim Objection
Claim 8 is objected to because of the following informalities:  “each pair of coil windings” recited in the claim (claim 8) is unclear as it lacks a proper antecedent basis or it could not be understood how a pair is construed.  Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5, 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Calvert (US-2007/0247263-A1)


Claim feature
Prior art
Calvert (US-2007/0247263-A1)

1
A magnetic resonance (MR) imaging system, comprising: 

Calvert discloses an MRI system as claimed, cf. ¶ [0002]. 

an MR scanner communicatively coupled to control and analysis circuitry, wherein the MR scanner comprises: 

Calvert discloses an MR scanner, as claimed, cf. Fig. 1A and 1B. 
As to the MR scanner being coupled to a control and analysis circuitry, it should be said that an MRI system such as mentioned in Calvert implicitly/inherently includes a control and analysis circuitry or the scanner will not function. 


a plurality of main coil windings configured to generate a primary magnetic field along a magnetic isocenter of the MR scanner; 

Calvert discloses a plurality of main coil windings (34) configured to generate a primary magnetic field along a magnetic isocenter of the MR scanner, cf. Fig. 1A and Fig. 1B; 


one or more shielding coil windings configured to generate a shielding magnetic field with respect to the primary magnetic field; 

Calvert discloses one or more shielding coil windings (20b, 118) configured to generate a shielding magnetic field with respect to the primary magnetic field, cf. Fig. 4 and also see ¶ [0037]; 


wherein at least one coil winding of one or both of the main coil windings or shielding coil windings comprises one or more radial gaps dividing the respective coil winding into at least an inner coil winding segment and an outer coil winding segment; and 

See Fig. 1A or 1B which shows the claim features, there is gap between coil winding (coil 34 relatively closer to the centerline of the bore) and coil winding (coil 34 relatively away from the centerline of the bore).

a radial spacer located in each radial gap, wherein one or more of the size, geometry, or composition of the respective radial spacers are selected to preserve the homogeneity of the magnetic field along the magnetic isocenter during operation.

Calvert discloses a radial spacer (1) located in each radial gap, (cf. Fig.1B), wherein one or more of the size, geometry, or composition of the respective radial spacers (1) are selected to preserve the homogeneity of the magnetic field along the magnetic isocenter during operation (cf. ¶ [0003]).


    PNG
    media_image1.png
    441
    680
    media_image1.png
    Greyscale




The MR imaging system of claim 1, wherein a respective radial gap within the main coil windings or the shielding coil windings is defined by an outer diameter corresponding to the outer coil winding segment's inner surface and an inner diameter corresponding to the inner coil winding segment's outer surface.

See Fig. 4 and Fig. 2 which show the outer and inner diameter of the coil as claimed as claimed in claim 2.
3
The MR imaging system of claim 1, wherein at least a first coil winding of the main coil windings comprise a radial gap and corresponding radial spacer.

See Fig. 2 and Fig. 4 which show the claimed features of claim 3.
5
The MR imaging system of claim 1, wherein each coil windings of the main coil windings comprise at least one radial gap and corresponding radial spacer.
See Fig. 2 and Fig. 4 which show the claimed features of claim 5 (cf. “superconducting wire”).




8
The MR imaging system of claim 1, wherein each pair of coil windings of the main coil windings are composed of a superconducting magnetic material.
Calvert discloses the windings of main magnet (20a) are composed of superconducting material, see various places in Calvert.



9
A method for magnetic coil design comprising the steps of: 
executing one or more magnetic design analysis routines based on one or more magnet design inputs, wherein the magnet design inputs comprise performance characteristics for a target magnetic field; 



based on the respective geometry of each magnetic coil of the plurality of coils, determining a geometry of one or more radial gaps to be formed within one or more magnetic coils of the plurality of coils so as to maintain magnetic field homogeneity of the magnetic coil structure during operation.




10
The method of claim 9, wherein the steps of executing one or more magnetic design analysis routines, obtaining outputs of the one or more magnetic design analysis routines, and determining geometries of one or more radial gaps to be formed within one or more magnetic coils of the plurality of coils are repeated for a plurality of magnet design inputs so as to generate a look up table of radial gap geometries for different magnet design inputs.


See Fig. 1B in Calvert.
11
The method of claim 9, further comprising determining one or more of a size, composition, or geometry of a radial spacer to be formed in each radial gap.

See radial spacer in Fig. 1B, like the base claim 9, this dependent claim (claim 11) is also a product-by-process claim.
12
The method of claim 9, wherein the respective geometry of each radial gap comprises a radial offset of the respective gap and a radial thickness of the respective gap.

See radial spacer in Fig. 1B, like the base claim 9, this dependent claim (claim 12) is also a product-by-process claim.
13
The method of claim 9, wherein the target magnetic field is a primary magnetic field of a magnetic resonance imaging system.


See various places in Calvert which discloses the coils 34 like coil 20a constitute a primary magnetic field of the MRI system.

The method of claim 9, wherein the target magnetic field is a shielding magnetic field of a magnetic resonance imaging system.

Target magnetic field in Calvert can be the shielding magnetic field when coil 34 and shield coil 20b and 118.
15
A method for winding a magnetic coil structure, the method comprising: for a first magnetic coil of the magnetic coil structure, winding a first coil segment having a first inner diameter and a first outer diameter; measuring one or both of a thickness of the first coil segment or the first outer diameter of the first coil segment; based on the thickness or the first outer diameter, determining a thickness of a radial gap to be formed in the first coil segment; forming a radial spacer in the radial gap, wherein thickness of the radial spacer corresponds to the radial gap thickness; winding a second coil segment over the radial spacer, wherein the second coil segment has a second inner diameter and a second outer diameter.
Claim 15 appears to be a product-by-process claim. If the product of the product-by-process claim exists in the prior art the claim is deemed to be met according to US patent practice, see MPEP section 2113 for guidance regarding a product-by-process claim.  The product of claim 15 is comprised of a first coil segment (34) and second coil segment (34) would over radial spacer (1) having radial gaps as stated in the claim (claim 15). The claimed product is met by the coil of Calvert as applied to claim 1 above.



16
The method of claim 15, further comprising consulting a look up table of radial gap geometries using the thickness of the first coil segment or the first outer diameter of the first coil segment to determine the thickness of the radial gap to be formed in the respective coil segment.

See Fig. 1B in Calvert for the radial gap.
17
The method of claim 15, further comprising adjusting the thickness of the radial gap to be thicker or thinner based upon the measured thickness of the first coil segment to maintain magnetic field homogeneity of the magnetic coil structure during operation.
See ¶ [0005] regarding maintaining field homogeneity.






18
The method of claim 15, further comprising forming more than one radial gap and corresponding radial spacers in one or more pairs of coils of the magnetic coil structure to maintain 




19
The method of claim 15, further comprising forming one or more superconducting joints between the first coil segment and the second coil segment to electrically connect the first coil segment and the second coil segment that are divided by the radial spacer.

See Fig. 1B.



Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Atkins (US-2006/0284711-A1).

As to claim 7, Calvert discloses an MRI system of claim 1 including a radial spacer (former 1). However, Calvert does not detail the spacer (former1) to be composed of FRP material as claimed in the instant claim 7.
Even though Calvert does not detail the composition of spacer (former 1), such a composition is known in the prior art. For example, Atkins discloses a former 10 of a 
Since Calvert does not detail the composition of the former 1, it would have been obvious to a person having ordinary in the art as of the filing date of the instant claim to compose the former (1) with the teaching of Atkins and to make up for missing composition in Calvert and thus arrive at the instant claim in order to obtain an expected outcome without further experimentation.
As to claim 20, the scope of the claim is similar to that of claim 7 and therefore, similar to claim 7, claim 20 would have been obvious to a person having ordinary skill in the art over Calvert in view of Atkins as applied to claim 7, above.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852

/G.M. A HYDER/Primary Examiner, Art Unit 2852